Motion to dismiss appeal denied without prejudice to a renewal thereof in the Appellate Division, Second Department, should the appellant fail to perfect the appeal in that court for the September 1962 Term. Motion for an order transferring appeal granted and the appeal taken by respondent-appellant from the order and judgment of the Supreme Court, New York County, entered on April 19, 1961 is transferred to the Appellate Division, Second Department, for hearing and determination. Concur — Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ.